Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 29, 2022 has been entered.  Claim 11 has been amended.  Claims 4-8 are withdrawn.  Claims 16-20 are canceled.  Currently, claims 1-3, 9-15 and 21 are pending for examination.

Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive.  Claim 1 was rejected in the previous Office action as being unpatentable over Zhang et al. (US PG Pub 2014/0100637) in view of Williams et al. (US PG Pub 2005/0043765).  Zhang et al. disclosed all the limitations except for disposing at an electrode in an internal thoracic vein (ITV) of a patient.  Instead, the electrode is disclosed to be disposed in the right ventricle of the patient ([0002]).  Applicant acknowledges that Williams et al. teaches disposing the electrode in the internal thoracic vein of a patient (page 7) but further argues that Williams et al. requires the ITV placed electrode to be used in combination with electrodes in the left subclavian or inferior vena cava veins, resulting in shock vectors that “surround” the heart.  Examiner has reviewed the applicant’s argument but has found it to be unpersuasive.  Williams et al. describes the ITV electrode used in combination with electrodes in the left subclavian or inferior vena cava veins as an example, and does not state that this is the only way the internal thoracic vein can act as a substitute for placement in the right ventricle.  Furthermore, the motivation to combine provided in the last Office action of “electrode placement within a vein can be more stable” ([0171]) has not been successfully addressed by the applicant.  Therefore, Examiner asserts the “obvious to try” analysis of Example 3 of MPEP 2143 (2) has been met, as Williams et al. comment regarding “good substitutes” to electrode placement in the right ventricle being the electrode disposed in the internal thoracic vein would have been obvious to try as “electrode placement within a vein can be more stable”, compared to the right ventricle.  
Applicant the rejection of claim 10, stating Williams et al. describes the electrode placement in the ITV is directed to defibrillation shock vectors.  As explained above, the ITV placed electrode to be used in combination with electrodes in the left subclavian or inferior vena cava veins example provided in Williams et al. appears to be just one scenario of how the ITV can be a good substitute for an electrode placed in the right ventricle.  Both Zhang et al. ([0105]) and Williams et al. ([0166]) describe delivering pacing therapy and the argument that Williams et al. only teaches the ITV being a good substitute for the right ventricle for defibrillation therapy is unpersuasive.
Applicant’s arguments, see page 8, filed March 29, 2022, with respect to claim 3 have been fully considered and are persuasive.  The 35 U.S.C. rejection of claim 3 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PG Pub 2014/0100637) in view of Williams et al. (US PG Pub 2005/0043765).
Regarding claims 1, Zhang et al. discloses a method of treating a patient using an implantable medical device system (fig. 8) including an implantable pulse generator 800 having a conductive housing 900 and a lead having at least one electrode thereon, comprising: sensing a condition of the patient’s heart necessitating electrical therapy ([0105], [0116]); and delivering an electrical therapy between the at least one electrode, while the at least one electrode 832 is disposed the right ventricle of the patient, and the conductive housing of the implantable pulse generator 900, while the implantable pulse generator is disposed subcutaneously in the patient ([0002]).  Zhang et al. does not expressly disclose the at least one electrode is disposed in an internal thoracic vein (ITV).  Williams et al. teaches positioning an electrode in the internal thoracic vein is a good substitute for lead placement in the right ventricle ([0171]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. to try implanting the electrode in the internal thoracic vein as taught by Williams et al. as “electrode placement within a vein can be more stable” ([0171]).
Regarding claim 9, Zhang et al. discloses wherein the at least one electrode comprises first, second and third electrodes 828, 830, 832, the step of delivering an electrical therapy is performed using the first electrode 832 and the step of sensing a condition necessitating electrical therapy is performed using the second 828 and third 830 electrodes in combination with one another to sense cardiac electrical activity ([0086]).
Regarding claims 10-15 and 21, Zhang et al. discloses the electrical therapy is pacing therapy such as bradycardia, resynchronization, anti-tachyarrhythmia, defibrillation, and anti-tachycardia pacing therapy, wherein the step of sensing a condition necessitating electrical therapy comprises sensing an atrial event using an electrode dispose din the ITV, and using the sensed atrial event to time delivery of the pacing therapy ([0105]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PG Pub 2014/0100637) in view of Williams et al. (US PG Pub 2005/0043765) as applied to claims 1, 9-15 and 21 above, and further in view of Ludwig (US PG Pub 2015/0290467).
Regarding claim 2, Zhang et al. does not expressly disclose the implantable pulse generator is disposed in the left axilla of the patient.  Ludwig teaches it is known in the art to implant an implantable cardioverter/defibrillator device 202 in the left axilla of a patient ([0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. to try implanting the implantable pulse generator in the left axilla of the patient as taught by Ludwig as it is a known location for implanting such a device in a patient, would not alter the operation of the device and the results of such a modification would have been predictable.

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792